UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CHAPPELL DEW, a/k/a J. Chappell Dew, Jr., a/k/a James
Chappell Dew, Jr., a/k/a James C. Dew, Jr.,

                Defendant – Appellant,

          and

VERONICA W. DEW; SOUTH CAROLINA DEPARTMENT OF REVENUE,

                Defendants.



                              No. 15-2063


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERONICA W. DEW,

                Defendant – Appellant,

          and
JAMES CHAPPELL DEW, a/k/a J. Chappell Dew, Jr., a/k/a James
Chappell Dew, Jr., a/k/a James C. Dew, Jr.; SOUTH CAROLINA
DEPARTMENT OF REVENUE,

                Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Florence. Terry L. Wooten, Chief District
Judge. (4:14-cv-00166-TLW)


Submitted:   October 25, 2016           Decided:   November 10, 2016


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Chappell Dew, Veronica W. Dew, Appellants Pro Se.     Julie
Ciamporcero Avetta, Thomas J. Clark, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., John Douglas Barnett, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      James    and   Veronica   Dew   (Appellants)    appeal   the   district

court’s order and judgment granting the United States’ motion

for summary judgment in the United States’ action seeking to

reduce to judgment Appellants’ federal income tax liabilities,

and   to      foreclose   the   federal    tax   liens    securing     those

liabilities on Appellants’ jointly owned real property.              We have

reviewed the record and have considered the parties’ arguments

and discern no reversible error.           Accordingly, we grant James

Dew’s application to proceed in forma pauperis and affirm the

district court’s amended judgment.           United States v. Dew, No.

4:14-cv-00166-TLW (D.S.C. May 19, 2016).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       3